Citation Nr: 1623142	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a speech impairment to include as secondary to a service connected seizure disability.

2.  Entitlement to service connection for a sleep disability to include as secondary to a service connected seizure disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1985 to September 1990 and from January 1991 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

Importantly, the Veteran's attorney has limited his representation as reflected in a February 2015 correspondence to VA.  Particularly, the attorney writes "Our 21-22a form and fee agreement limits our representation to the following claims... [e]ntitlement to service connection for depression; and ... [e]ntitlement to an increased rating for bilateral hearing to include on an extraschedular basis."  Reiterating this limitation, the Veteran's July 22, 2014 "Appointment of Individual as Claimant's Representative" reflects that the Attorney representation is "limited to the claims for entitlement to service connection for depression, and entitlement to increased rating for bilateral hearing loss, to include on an extraschedular basis, and tinnitus.  Thus, there is no representation of record for the issues listed on the Title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In March 25, 2015, VA received a Disability Benefits Questionnaire (DBQ) filled out by the Veteran.  In this DBQ, the Veteran states that his speech disturbances are attributable to his seizure disability.  He also writes that he continues to have sleep apnea.  The Board reasons that this DBQ constitutes a disagreement with the January 2015 rating decision as it expresses the Veteran's steadfast belief that he suffers from both a sleep disability and speech impairment.  This statement is interpreted by the Board as a disagreement with the January 2015 decision which denied him benefits on these issues.  Therefore, the Board finds that the Veteran has submitted a timely Notice of Disagreement (NOD) to the issues of service connection for a sleep disability and speech impairment.  See 38 C.F.R. § 20.201(b). To date, the Veteran has not been issued a Statement of the Case (SOC) for these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided an SOC on the issue of entitlement to service connection for a speech impairment to include as secondary to a service connected seizure disability and entitlement to service connection for a sleep disability to include as secondary to a service connected seizure disability. If, and only if, a substantive appeal is filed, this issue should be further developed, as needed, and returned to the Board for appellate review.









	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




